TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 6, 2015



                                       NO. 03-14-00199-CV


           Steven Gregory Sloat, Ed Bryan, Church of Scientology International,
                     David J. Lubow, and Monty Drake, Appellants

                                                  v.

                                   Monique Rathbun, Appellee




         APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
     AFFIRMED IN PART; REVERSED IN PART -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on March 14, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the portion of the trial court’s order awarding attorneys’ fees to appellee. Therefore, the

Court reverses the portion of the trial court’s order awarding attorneys’ fees to appellee, but

affirms the portion of the trial court’s order denying appellants’ motions to dismiss. Appellants

shall pay all costs relating to this appeal, both in this Court and the court below.